***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. MONDAY J. ORTIZ
                (AC 39391)
              DiPentima, C. J., and Lavine and Pellegrino, Js.

                                  Syllabus

Convicted, on conditional a plea of nolo contendere, of the crimes of posses-
   sion of a sawed-off shotgun and possession of a weapon in a motor
   vehicle, the defendant appealed to this court, claiming that the trial
   court improperly denied his motion to suppress certain evidence seized
   during a warrantless search of his van. The police had been dispatched
   to an apartment complex to investigate a report of an assault and had
   been told that the suspect was in his apartment with a shotgun. After
   they arrived, officers were approached by an unidentified man, who
   told them that the person they were looking for was sitting with a
   shotgun in a gray van in the parking lot. Upon locating the van, the
   officers did not see the defendant or the shotgun in the van and learned
   that the plate did not belong to the van and that there was no information
   on record for the vehicle identification number. Certain of the officers
   returned inside the building, where they encountered the defendant and
   placed him under arrest. Officers again looked into the tinted windows
   of the van and saw the barrel of a shotgun, as well a box with bullets
   spilling out of it. Upon seeing the shotgun, the police used a key fob
   seized from the defendant to unlock the van and seized the gun. Held
   that the trial court properly denied the defendant’s motion to suppress
   the evidence seized from the van, that court having properly determined
   that the warrantless search of the van and seizure of the shotgun were
   justified under the plain view doctrine: the warrantless seizure of contra-
   band that is in plain view is reasonable under the constitution if the
   initial intrusion that enabled the police to view the item seized was
   lawful and the police had probable cause to believe that the item was
   contraband, and here, because the officers’ second look into the defen-
   dant’s vehicle was merely a continuation of their ongoing investigation
   into witness reports of a suspect who had committed an assault, was
   armed with a shotgun, and had been seen sitting with a shotgun in a
   van in the parking lot, the officers were lawfully in the private parking
   lot, and although the defendant claimed that once he was placed in
   handcuffs in the police cruiser, the police were no longer permitted to
   search his van, the defendant did not dispute that the officers were
   lawfully present in the residential parking lot near his apartment when
   they first looked into his van because they were responding to an emer-
   gency call reporting an assault on the premises, the officers had not yet
   located the shotgun described by the witnesses, and it was reasonable
   for them to believe that the shotgun was located in the defendant’s van
   and to return to the parking lot in order to retrieve the weapon; moreover,
   the incriminating character of the object viewed was immediately appar-
   ent, as the trial court credited the officers’ testimony that they could
   see the barrel of a shotgun and bullets protruding from a box on the
   floor of the van, and the totality of the facts were sufficient to warrant
   a person of reasonable caution to believe that the weapon described
   by witnesses might be found in the van and for the officers to infer that
   there was a fair probability the defendant had stored the shotgun in his
   van prior to his apprehension.
          Argued February 22—officially released June 12, 2018

                            Procedural History

  Information charging the defendant with the crimes
of assault in the third degree, possession of a sawed-
off shotgun, and possession of the weapon in a motor
vehicle, brought to the Superior Court in the judicial
district of Fairfield, geographical area number two,
where the court, Holden, J., denied the defendant’s
motion to suppress certain evidence; thereafter, the
defendant was presented to the court, E. Richards, J.,
on a conditional plea of nolo contendere to possession
of a sawed-off shotgun and possession of the weapon
in a motor vehicle; judgment of guilty in accordance
with the plea; subsequently, the state entered a nolle
prosequi as to assault in the third degree, and the defen-
dant appealed to this court. Affirmed.
  Alice Osedach, assistant public defender, for the
appellant (defendant).
  Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and Richard L. Palombo, Jr., senior assistant
state’s attorney, for the appellant (state).
                         Opinion

  PELLEGRINO, J. The defendant, Monday J. Ortiz,
appeals from the judgment of conviction rendered by
the trial court following a plea of nolo contendere to
the charges of possession of a sawed-off shotgun in
violation of General Statutes § 53a-211 and possession
of a weapon in a motor vehicle in violation of General
Statutes § 29-38 (a). On appeal, the defendant claims
that the trial court improperly denied his motion to
suppress evidence seized during a warrantless search
of his vehicle. We disagree and, accordingly, affirm the
judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. At approximately 2 p.m. on Novem-
ber 22, 2013, Bridgeport Police Officer Kenneth Ruge
was dispatched to the YMCA building on State Street
in Bridgeport to investigate a report of an assault. The
alleged assault took place at the Harrison Apartments,
which are located in the same building as the YMCA.
The dispatcher relayed to Ruge that the suspect was
in his apartment with a shotgun. Ruge arrived at the
building approximately four minutes later and was met
shortly thereafter by Sergeant Joseph Szor and Officer
Tyrone Teele. The three officers parked their patrol
cars in front of the building on State Street and walked
into the lobby area of the YMCA through the main
entrance. While they were speaking with the reception-
ist, Samuel Sanchez approached the officers and identi-
fied himself as the victim of the assault.
  Sanchez, who worked at the YMCA in the mainte-
nance department, told the officers that the defendant,
a resident of the apartment building, came up from
behind him and punched him in the back of the head.
The officers observed injuries to the back of Sanchez’s
head and called for medical assistance for him. Sanchez
described the defendant as a ‘‘shorter, medium build,
bald Hispanic male’’ and reported that he lived in apart-
ment 417 and owned a shotgun.
  As they were speaking to Sanchez, an unidentified
man approached the officers and told them that the
person they were looking for was sitting with a shotgun
in a gray van in the parking lot. Ruge transmitted this
information over his radio while the unidentified man
showed them to a side door leading to the residential
parking lot; the man waited for them at the door. Around
the same time, Officers David Neary and Garrett Waddel
arrived and, having heard Ruge’s update over the radio,
proceeded to the parking lot to meet the other three
officers. The parking lot was fenced in, located on pri-
vate property and required a key card to access it.
Posted signs indicated that the lot was for permitted
residents of the Harrison Apartments only. When the
officers arrived, there was only one gray van parked in
the residential lot.
  The five officers went to the van and looked into it
to see if anyone was inside. Although the windows of
the van were tinted, the officers’ ability to see inside
the vehicle was not impeded. None of the officers saw
the defendant or a shotgun in the van. The officers ran
a license plate check on the van and learned that the
plate did not belong to the van and that there was no
information on record for the vehicle identification
number.
  Ruge, Szor and Teele returned to the apartment build-
ing to continue their investigation, while Neary and
Waddel stayed behind in the parking lot by the van.
The unidentified man held the door open so that the
three officers could reenter the building from the park-
ing lot. The officers took the elevator to the fourth floor
and approached apartment number 417. They knocked
on the door for several minutes and received no answer.
The officers then returned to the elevator and, as the
elevator doors opened, a Hispanic male matching the
description given by Sanchez exited the elevator and
walked directly to the door of apartment 417.
  The officers stopped the man before he could open
the door and asked his name; he identified himself as
the defendant. He was then placed under arrest, hand-
cuffed, and searched incident to the arrest. The officers
seized a key fob, a 12 gauge shotgun shell, a screwdriver
and a box cutter from the defendant’s person. When
asked if they could search his apartment, the defendant
refused and told the officers to get a warrant.
   The officers took the defendant in the elevator back
to the first floor and outside to be placed in the back
of Ruge’s patrol car. Ruge and Teele remained with
the defendant. Meanwhile, Szor took the key fob and
returned to the parking lot. Along with Neary and Wad-
del, Szor approached the van again to look for a shotgun.
Neary cupped his hands and peered through the tinted
windows again and saw the barrel of a shotgun as well
as a box with bullets spilling out of it. He stated aloud
that he thought he saw the barrel of a gun. Waddel then
looked and saw the gun also. Szor approached, pressed
his face to the window, and saw the barrel of the weapon
sticking out of a box on the backseat floor of the van.
All three officers recalled cupping their hands to shield
the sun while looking into the tinted windows of the
van. Upon seeing the shotgun, Szor used the defendant’s
key fob to unlock the van and seized the shotgun.
   The defendant subsequently was charged by informa-
tion with one count of possession of a sawed-off shot-
gun, one count of possession of a weapon in a motor
vehicle, and one count of assault in the third degree in
violation of General Statutes § 53a-61 (a) (1). On March
2, 2016, the defendant filed a motion to suppress evi-
dence obtained by the police as a result of the search
of his vehicle.1 On March 9, 2016, the trial court, Holden,
J., conducted a motion to suppress hearing and heard
arguments from both parties. On March 10, 2016, Judge
Holden denied the motion to suppress in an oral deci-
sion, finding that there was ‘‘probable cause [for the
officers] to believe that the car contained contraband
or evidence pertaining to a crime.’’ On the same date,
following the court’s denial of the motion to suppress,
the defendant entered conditional pleas of nolo conten-
dere on the gun-related charges, reserving his right to
appeal the denial of his motion to suppress.2 The court,
E. Richards, J., also made a finding that the motion to
suppress would have been dispositive of the gun-related
charges. On May 12, 2016, Judge Richards sentenced
the defendant to a total effective term of five years
incarceration, execution suspended after fifteen
months, followed by three years of probation. This
appeal followed.3
  The sole issue in this appeal is whether the seizure
of the sawed-off shotgun from the defendant’s vehicle
was the product of an illegal, warrantless search in
violation of the defendant’s rights under the state and
federal constitutions to be free from an unreasonable
search and seizure. Specifically, the defendant argues
that the warrantless search of his vehicle and the seizure
of the sawed-off shotgun found within the vehicle was
not justified under any of the following exceptions to
the warrant requirement: (1) the search was incident
to a lawful arrest of a recent occupant of a motor vehi-
cle; (2) there was probable cause to believe that the
vehicle contained contraband; and (3) the contraband
was in plain view to the officers. In response, the state
claims that the court correctly determined that the sei-
zure of the shotgun was justified under the plain view
doctrine. Because we agree with the state that the offi-
cers’ plain view of the shotgun justified their seizure
of it, we need not address the defendant’s alternative
arguments.4
   We begin our analysis by setting forth the appropriate
standard of review. ‘‘Our standard of review of a trial
court’s findings and conclusions in connection with a
motion to suppress is well defined. A finding of fact
will not be disturbed unless it is clearly erroneous in
view of the evidence and pleadings in the whole record
. . . . [W]here the legal conclusions of the court are
challenged, we must determine whether they are legally
and logically correct and whether they find support in
the facts set out in the memorandum of decision . . . .’’
(Internal quotation marks omitted.) State v. Winfrey,
302 Conn. 195, 200–201, 24 A.3d 1218 (2011).
  ‘‘Whether the trial court properly found that the facts
submitted were enough to support a finding of probable
cause is a question of law. . . . The trial court’s deter-
mination on the issue, therefore, is subject to plenary
review on appeal. . . . Because a trial court’s determi-
nation of the validity of a . . . search [or seizure] impli-
cates a defendant’s constitutional rights . . . we
engage in a careful examination of the record to ensure
that the court’s decision was supported by substantial
evidence. . . . However, [w]e [will] give great defer-
ence to the findings of the trial court because of its
function to weigh and interpret the evidence before it
and to pass upon the credibility of witnesses.’’ (Internal
quotation marks omitted.) State v. Brown, 279 Conn.
493, 514, 903 A.2d 169 (2006).
   We next set forth the applicable constitutional princi-
ples. ‘‘The fourth amendment to the United States con-
stitution protects the right of the people to be secure
in their persons, houses, papers, and effects, against
unreasonable search and seizures . . . . U.S. Const.,
amend. IV; see also Conn. Const., art. I, § 7. Ordinarily,
police may not conduct a search unless they first obtain
a search warrant from a neutral magistrate after estab-
lishing probable cause. . . . Under both the federal
and state constitutions, a warrantless search and sei-
zure is per se unreasonable, subject to a few well
defined exceptions. . . . These exceptions have been
jealously and carefully drawn . . . and the burden is on
the state to establish the exception.’’ (Citations omitted;
internal quotation marks omitted.) State v. Wilson, 111
Conn. App. 614, 622, 960 A.2d 1056 (2008), cert. denied,
290 Conn. 917, 966 A.2d 234 (2009).
   ‘‘In Coolidge v. New Hampshire, 403 U.S. 443, 464–73,
91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971), the United States
Supreme Court articulated what has become known as
the plain view exception to the warrant requirement.
The warrantless seizure of contraband that is in plain
view is reasonable under the fourth amendment if two
requirements are met: (1) the initial intrusion that
enabled the police to view the items seized must have
been lawful; and (2) the police must have had probable
cause to believe that these items were contraband or
stolen goods.’’ (Internal quotation marks omitted.) State
v. Eady, 249 Conn. 431, 436–37, 733 A.2d 112, cert.
denied, 528 U.S. 1030, 120 S. Ct. 551, 145 L. Ed. 2d
428 (1999).
   It is well settled that ‘‘objects such as weapons or
contraband found in a public place may be seized by
the police without a warrant. The seizure of property
in plain view involves no invasion of privacy and is
presumptively reasonable, assuming that there is proba-
ble cause to associate the property with criminal activ-
ity.’’ (Internal quotation marks omitted.) Texas v.
Brown, 460 U.S. 730, 738, 103 S. Ct. 1535, 75 L. Ed. 2d
502 (1983). ‘‘A different situation is presented, however,
when the property in open view is situated on private
premises to which access is not otherwise available for
the seizing officer. . . . [P]lain view provides grounds
for seizure of an item when an officer’s access to an
object has some prior justification under the [f]ourth
[a]mendment. Plain view is perhaps better understood,
therefore, not as an independent exception to the [w]ar-
rant [c]lause, but simply as an extension of whatever
the prior justification for an officer’s access to an object
may be.’’ (Citation omitted; internal quotation marks
omitted.) Id., 738–39.
   ‘‘[T]he plain view doctrine is grounded on the proposi-
tion that once police are lawfully in a position to observe
an item first-hand, its owner’s privacy interest in that
item is lost; the owner may retain the incidents of title
and possession but not privacy. . . . [I]f contraband is
left in open view and is observed by a police officer
from a lawful vantage point, there has been no invasion
of a legitimate expectation of privacy and thus no search
within the meaning of the [f]ourth [a]mendment—or at
least no search independent of the initial intrusion that
gave the officers their vantage point.’’ (Citation omitted;
internal quotation marks omitted.) State v. Brown,
supra, 279 Conn. 520–21; see also State v. Kuskowski,
200 Conn. 82, 85, 510 A.2d 172 (1986) (where defendant’s
car was parked in public boat launch area, officer had
right to stand beside car, peer in, and subsequently
seize contraband in plain view). Additionally, the police
need not have discovered the evidence inadvertently in
order to seize contraband in plain view. See State v.
Eady, supra, 249 Conn. 437 n.7 (‘‘inadvertence is not
required if the items seized fall under the category of
contraband, stolen property or objects dangerous in
themselves’’ [internal quotation marks omitted]).
   The defendant does not dispute that the officers were
lawfully present in the residential parking lot when they
first looked into the defendant’s vehicle because they
were responding to the emergency call reporting an
assault on the premises. The defendant asserts, how-
ever, that once he was arrested and placed into the
back of the police cruiser, the officers were no longer
lawfully present because they were trespassing on pri-
vate property and, therefore, they needed a warrant to
look into his vehicle a second time.
   We conclude that the officer’s subsequent look into
the defendant’s vehicle was a mere continuation of their
ongoing investigation. See State v. Langley, 128 Conn.
App. 213, 225, 16 A.3d 799 (‘‘[a] search warrant is not
required where evidence discovered in plain view is
seized as part of a continuing police investigation’’
[internal quotation marks omitted]), cert. denied, 302
Conn. 911, 27 A.3d 371 (2011); accord State v. Magnano,
204 Conn. 259, 269, 528 A.2d 760 (1987).
  In the present case, when the officers arrived at the
Harrison Apartments, they were actively investigating
reports of a suspect who had committed an assault and
was armed with a shotgun. Two witnesses indicated to
the police that the defendant had a shotgun: The victim
told police that they could find the defendant in his
apartment with a shotgun, and the unidentified man
indicated that the suspect was sitting with a shotgun
in his van in the parking lot. The officers did not see
anyone with a shotgun in the van. Neary and Waddel
remained with the van while the other officers appre-
hended the defendant as he was returning to his apart-
ment. They did not find a weapon on his person, but
they did find a 12 gauge shotgun shell in his pocket.
Although the defendant had been arrested and placed
in the back of the police cruiser, the police still had
not located the shotgun described by the two witnesses.
It was reasonable for the officers to believe, therefore,
that the shotgun was located in the van and to return
to the parking lot to retrieve the weapon. At the time
the officers looked into the van for a second time, they
were continuing their investigation into the assault; spe-
cifically, they were looking for the shotgun described
by the two witnesses.
   We find no meaningful distinction between the first
and second time the police looked into the defendant’s
van. The second look into the defendant’s van consti-
tuted no greater intrusion upon the defendant’s privacy
or possessory interest than did their initial view. See
State v. Eady, supra, 249 Conn. 444–45 (‘‘the initial
lawful entry by a government agent, who was entitled
to seize contraband observed in plain view . . . elimi-
nated the defendant’s reasonable expectation of privacy
in the contraband and thereby permitted the subsequent
entry by a second government agent to do that which
the first could have done’’ [citations omitted]); see also
United States v. Jacobsen, 466 U.S. 109, 117, 104 S. Ct.
1652, 80 L. Ed. 2d 85 (1984) (‘‘[o]nce frustration of
the original expectation of privacy occurs, the [f]ourth
[a]mendment does not prohibit governmental use of
the now nonprivate information’’). Because the plain
view doctrine focuses on whether the initial intrusion
was lawful, we reject the defendant’s argument that the
officers’ intrusion somehow became unlawful during
the ongoing investigation. We conclude, therefore, that
the officers’ second look into the defendant’s vehicle
was merely a continuation of their ongoing investigation
into the assault, and therefore, the officers were law-
fully present in the private parking lot.
  The second element of the plain view doctrine
requires that the incriminating character of the object
viewed was immediately apparent. ‘‘The immediately
apparent requirement of the plain view exception is
satisfied if, at the time of discovery of the contraband
or evidence, there is probable cause to associate the
property in plain view with criminal activity without
further investigation.’’ (Internal quotation marks omit-
ted.) State v. Eady, supra, 249 Conn. 439. ‘‘[Our Connect-
icut courts] consistently have held that [t]he quantum of
evidence necessary to establish probable cause exceeds
mere suspicion, but is substantially less than that
required for conviction. . . . While probable cause
requires more than mere suspicion . . . the line
between mere suspicion and probable cause necessarily
must be drawn by an act of judgment formed in light
of the particular situation and with account taken of all
the circumstances.’’ (Internal quotation marks omitted.)
State v. Brown, supra, 279 Conn. 521.
   ‘‘Probable cause, broadly defined, [comprises] such
facts as would reasonably persuade an impartial and
reasonable mind not merely to suspect or conjecture,
but to believe that criminal activity has occurred. . . .
In other words, because [t]he probable cause determi-
nation is, simply, an analysis of probabilities . . .
[p]robable cause requires only a probability or substan-
tial chance of criminal activity, not an actual showing
of such activity.’’ (Internal quotation marks omitted.)
State v. Jones, supra, 320 Conn. 70–71. ‘‘It is axiomatic
that [t]he probable cause test then is an objective one.
. . . The United States Supreme Court has endorsed
an objective standard, noting that evenhanded law
enforcement is best achieved by the application of
objective standards of conduct, rather than standards
that depend on the subjective state of mind of the offi-
cer.’’ (Citation omitted; internal quotation marks omit-
ted.) State v. Eady, supra, 249 Conn. 440–41, citing
Horton v. California, 496 U.S. 128, 138, 110 S. Ct. 2301,
110 L. Ed. 2d 112 (1990). ‘‘The determination of whether
probable cause exists under the fourth amendment to
the federal constitution, and under article first, § 7, of
our state constitution, is made pursuant to a totality of
circumstances test.’’ State v. Orellana, 89 Conn. App.
71, 80, 872 A.2d 506, cert. denied, 274 Conn. 910, 876
A.2d 1202 (2005). ‘‘Under the [Illinois v. Gates, 462 U.S.
213, 231–32, 103 S. Ct. 2317, 76 L. Ed. 2d 527 (1983)]
test, a court must examine all of the evidence relating
to the issue of probable cause and, on the basis of that
evidence, make a commonsense, practical determina-
tion of whether probable cause existed.’’ State v. Orel-
lana, supra, 80–81.
   In light of this objective standard, we need only look
to the evidence presented relating to the officers’ knowl-
edge to determine whether, on the basis of that knowl-
edge, a reasonable person would have had probable
cause to believe that the shotgun viewed by the officers
from outside of the defendant’s vehicle was the weapon
described by the two witnesses. The trial court credited
the testimony of the five officers and relied on that
testimony in denying the defendant’s motion to sup-
press. The court found that: (1) the police were dis-
patched to the YMCA and adjoining apartment complex
to investigate a reported assault; (2) the dispatcher indi-
cated that the suspect was in his apartment with a
shotgun; (3) upon arrival, the police spoke with the
victim, who identified the defendant as his assailant
and told them that the defendant owned a shotgun; (4)
an unidentified man told police that the defendant was
in the residential parking lot sitting in his van with a
shotgun; (5) the officers looked in the windows of the
van but did not see the defendant or a shotgun inside;
(6) the officers apprehended the defendant and during
the search of his person, the key to the vehicle in ques-
tion was found in his pocket, along with a 12 gauge
shotgun shell; (7) the officers again looked inside the
van and could see the barrel of a shotgun and bullets
protruding from a box on the floor of the van; and (8)
the officers used the key to access the defendant’s van;
and (9) they seized the sawed-off shotgun from the
backseat of the van. See, e.g., State v. Wilson, supra,
111 Conn. App. 624–25.
   The state claims that those facts established probable
cause to seize the defendant’s shotgun once the police
viewed it from outside the van. We agree. ‘‘[A] police
officer is certainly entitled to utilize his training and
experience in ascertaining probable cause’’; (internal
quotation marks omitted) id., 625; and in this case, we
conclude that the totality of the facts are sufficient to
‘‘warrant a [person] of reasonable caution in the belief’’
that the weapon described by two witnesses might be
found in the van. (Internal quotation marks omitted.)
State v. Badgett, 200 Conn. 412, 430, 512 A.2d 160, cert.
denied, 479 U.S. 940, 107 S. Ct. 423, 93 L. Ed. 2d 373
(1986). It was reasonable for the officers to infer that
there was a fair probability the defendant had stored
the shotgun in his vehicle prior to his apprehension.
We conclude, therefore, that the shotgun inside the
defendant’s van was immediately apparent to the
officers.5
  Accordingly, we conclude that the warrantless search
of the defendant’s vehicle and the seizure of the items
found within were constitutionally valid pursuant to
the plain view doctrine, and, thus, the court properly
denied the defendant’s motion to suppress.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     We note that the defendant did not challenge in the trial court, or on
appeal, the legality of his arrest or the fruits of the search of his person
incident to that arrest.
   2
     At the defendant’s plea hearing, the state entered a nolle prosequi on
the assault in the third degree charge.
   3
     On January 20, 2017, Judge Holden issued a written memorandum of
decision outlining his rationale for denying the motion to suppress, namely,
that there was probable cause to believe that the vehicle contained contra-
band and that the shotgun was seized pursuant to the plain view of the
officers.
   4
     The defendant also raises a state constitutional claim that the plain view
doctrine did not justify the warrantless search of his van under article first,
§ 7, of the Connecticut constitution. The defendant has not provided any
independent analysis of the plain view doctrine under the Connecticut consti-
tution, nor does he apply the facts of this case to pertinent Connecticut
case law. ‘‘[F]or this court judiciously and efficiently to consider claims of
error raised on appeal . . . the parties must clearly and fully set forth their
arguments in their briefs. We do not reverse the judgment of a trial court
on the basis of challenges to its rulings that have not been adequately briefed.
. . . The parties may not merely cite a legal principle without analyzing the
relationship between the facts of the case and the law cited. . . . [A]ssign-
ments of error which are merely mentioned but not briefed beyond a state-
ment of the claim will be deemed abandoned and will not be reviewed by
this court.’’ (Internal quotation marks omitted.) State v. Hodkoski, 146 Conn.
App. 701, 712 n.10, 78 A.3d 255 (2013). Accordingly, we decline to review
the defendant’s state constitutional claim.
   Additionally, because we determine that the officers’ seizure of the shot-
gun was justified under the plain view doctrine, we do not reach the defen-
dant’s claim that, under article first, § 7, of the Connecticut constitution, a
residential parking lot is part of the constitutionally protected curtilage of
an individual’s home.
   5
     Even if we were to hold that the officers’ search of the vehicle was
unreasonable, which we do not, the shotgun inevitably would have been
discovered through the inventory procedures of the police department.
‘‘Under the inevitable discovery rule, evidence illegally secured in violation
of the defendant’s constitutional rights need not be suppressed if the state
demonstrates by a preponderance of the evidence that the evidence would
have been ultimately discovered by lawful means. . . . To qualify for admis-
sibility the state must demonstrate that the lawful means which made discov-
ery inevitable were possessed by the police and were being actively pursued
prior to the occurrence of the constitutional violation. . . . The inevitable
discovery rule applies in a situation in which . . . the police would have
legally discovered the evidence eventually.’’ (Citations omitted; internal quo-
tation marks omitted.) State v. Vallejo, 102 Conn. App. 628, 640, 926 A.2d
681, cert. denied, 284 Conn. 912, 931 A.2d 934 (2007).
   In the present case, the van was towed from the parking lot and impounded
for the misuse of license plates and because no information could be found
on the VIN number. Ruge testified that it was the Bridgeport police depart-
ment policy to conduct an inventory search of vehicles that had been towed.
See id. (‘‘[A]n inventory search is a well-defined exception to the warrant
requirement. . . . In the performance of their community caretaking func-
tions, the police are frequently obliged to take automobiles into their custody.
. . . A standardized procedure for making a list or inventory as soon as
reasonable after reaching the stationhouse not only deters false claims but
also inhibits theft or careless handling of articles taken from the arrested
person.’’ [Internal quotation marks omitted.]). The police would have found
the shotgun when they inventoried the vehicle after they towed the van.
Therefore, the inevitable discovery doctrine provides an alternative ground
for affirmance.